     Case 1:17-cr-00683-LAP Document 153 Filed 01/07/20 Page 1 of 1




                                                                January 7, 2020

BY ECF

Hon. Loretta A. Preska
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007-1312

               Re:     United States v. Chuck Connors Person,
                       Case No. 17-cr-683 (LAP)

Dear Judge Preska:

         I write on behalf of my client, Chuck Person. On December 10, 2019, Your
Honor granted a modification to the terms of Mr. Person’s supervised release to permit
him to travel to the Philippines from January 10 through January 21, 2020 for work-
related purposes. Mr. Person’s travel plans have changed. Specifically, Mr. Person seeks
the Court’s authorization for the following work-related travel:

        1)     On January 20, 2020, travel from Atlanta to Dubai;
        2)     On February 3, 2020, travel from Dubai to Manila; and
        3)     On February 8, 2020, travel from Manila back to Atlanta.

        Mr. Person’s Probation Officer, Dennis S. Tudor, has informed me that he has no
objection to this modified request.

        I appreciate the Court’s attention to this matter.

                                                                Respectfully submitted,

                                                                /s/ Theresa Trzaskoma

                                                                Theresa Trzaskoma


cc (by email): Sr. United States Probation Officer Dennis S. Tudor




                             90 Broad Street | 23rd Floor | New York, NY 10004
                       www.shertremonte.com | tel. 212.202.2600 | fax. 212.202.4156
